DETAILED ACTION
Acknowledgements
The amendment filed 6/8/2022 is acknowledged.
Claims 1-9 and 11-21 are pending.
Claims 1-9 and 11-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the rejection of the claims under 35 USC 101, applicant states that the claims are not directed to an abstract idea because claim 1 is directed to technological improvements in transaction processing systems, transaction security systems, and/or computers utilized therein or therewith to solve the problems described in the background section of the specification. Specifically, applicant states that the claimed invention provides a technological solution and improvement to technology that provides transaction security by using the geographic location of the user associated with the account, provides for the secure and immutable storage of information regarding the transaction in a distributed ledger and blockchain technology system, uses information regarding an itinerary or schedule of a user and information regarding the user’s geographic location to authenticate the user during a transaction, allows the transaction to take place after the authentication has occurred, and generates and transmits a transaction authorized message to devices associated with the user and a counterparty to the transaction. Applicant states that with these features, the claims recite additional elements that integrate the abstract idea into a practical application. Further, applicant states that claim 1 recites additional elements that amount to significantly more than the abstract idea because the claim includes a transaction processing system that provides for geographic authentication of a user, provides transaction authorization information to the user and a counterparty, provides for the secured and immutable storage of transaction information. Applicants points to the six noted solutions and improvements as providing significantly more than the abstract idea.
Examiner notes, however, that processing a transaction using the geographic location of the customer and the location of the transaction and using an itinerary or schedule of the user to authorize the transaction and allow it to proceed, as well as storing transaction information and notifying the parties involved in the transaction about the authorization of the transaction, are all abstract processes because they describe steps or functions that occur when carrying out a commercial interaction. Thus, the claims describe approving a payment transaction based on whether the location from which the customer makes the transaction request matches an expected location of the user based on their schedule, storing transaction information, and notifying the parties in the transaction of the approval of the transaction, which is an abstract idea as it is a commercial interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Although the use of a distributed ledger and blockchain technology system is an additional element, as is the use of a central processing computer system and communication devices, these additional elements only carry out the steps involved in the abstract idea. The claims do not provide any improvement to the central processing computer system, communication devices, or blockchain technology system, but rather merely use these additional elements as tool to automate and/or implement the abstract idea. Therefore, the claims do not provide a practical application of the abstract idea, or significantly more than the abstract idea.
Regarding the rejection of the claims under 35 USC 112(b) for invoking 112(f), applicant states that it is well known that a receiver can be utilized in a computer and/or a communications device in order for the computer and/or communications device to receives information from other devices, and identifies portions of the specification including Figures 2, 5A, 9A, and 12 as providing structure for a “receiver.” However, applicant does not identify any structure that corresponds to a “receiver.” The cited portions of the specification describe a receiver 10G as being for receiving signals, data, and/or information, and describe the transmission of data, but do not identify any structure that corresponds to the receiver.
Applicant’s remaining remarks have been considered, but are moot in view of the new grounds of rejection.

Claim Objections
Claims 14-18 and 20 are objected to because of the following informalities:  Claims 15 and 18 are identical to each other, claims 16 and 17 are identical to each other, and claims 14 and 20 are identical to each other.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-9 and 11-21 are directed to an apparatus comprising a central processing computer, a processor, and a database. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite approving a payment transaction based on whether the location from which the customer makes the transaction request matches an expected location of the user based on their schedule, storing transaction information, and notifying the parties in the transaction of the approval of the transaction, which is an abstract idea. Specifically, the claims recite “. . . stores information regarding an account, information regarding a user associated with the account, and information regarding a travel itinerary or schedule of the user,” “receives information regarding a transaction on or involving the account, wherein the information regarding the transaction on or involving the account is . . . associated with the user, wherein the information regarding the transaction on or involving the account includes information regarding the transaction, information regarding the account used in the transaction, and information regarding a position or location  . . . at a time of a transmission of the information regarding the transaction on or involving the account . . . processes information regarding the transaction, and further . . . determines a position, location, or geographic location, . . . at the time of the transmission of the information regarding the transaction on or involving the account, and further . . . processes information for authenticating the user by processing information for comparing the position, location, or geographic location . . . with or against an expected position, location, or geographic location, of the user, based on the itinerary or schedule of the user, and further wherein, if . . . determines that the user is authenticated, . . . processes information for allowing the transaction, and further . . . stores transaction information regarding the transaction,” and “generates a transaction authorized message . . . transmits the transaction authorized message to . . . the user, and further . . . transmits the transaction authorized message to . . .a counterparty involved in the transaction with the user,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a payment authorization process in which a payment request is received, and the location from which the customer sent the payment request is compared to the customer’s expected location based on their schedule or itinerary, transaction information is stored, and the parties involved in the transaction are notified of the authorized transaction, which is a commercial interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a central processing computer comprising a processor, a database, and a distributed ledger and blockchain technology system, as well as a first or second communication device associated with the user and a third communication device associated with a counterparty, merely use a computer as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions of “. . . stores information regarding an account, information regarding a user associated with the account, and information regarding a travel itinerary or schedule of the user,” “receives information regarding a transaction on or involving the account, wherein the information regarding the transaction on or involving the account is . . . associated with the user, wherein the information regarding the transaction on or involving the account includes information regarding the transaction, information regarding the account used in the transaction, and information regarding a position or location  . . . at a time of a transmission of the information regarding the transaction on or involving the account . . . processes information regarding the transaction, and further . . . determines a position, location, or geographic location, . . . at the time of the transmission of the information regarding the transaction on or involving the account, and further . . . processes information for authenticating the user by processing information for comparing the position, location, or geographic location . . . with or against an expected position, location, or geographic location, of the user, based on the itinerary or schedule of the user, and further wherein, if . . . determines that the user is authenticated, . . . processes information for allowing the transaction, and further . . . stores transaction information regarding the transaction,” and “generates a transaction authorized message . . . transmits the transaction authorized message to . . . the user, and further . . . transmits the transaction authorized message to . . . a counterparty involved in the transaction with the user.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a central processing computer comprising a processor, a database, and a distributed ledger and blockchain technology system, as well as a first or second communication device associated with the user and a third communication device associated with a counterparty to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of approving a payment transaction based on whether the location from which the customer makes the transaction request matches an expected location of the user based on their schedule, storing the transaction information, and notifying the parties in the transaction of the approval of the transaction. As discussed above, taking the claim elements separately, the central processing computer comprising a processor, a database, and a distributed ledger and blockchain technology system, as well as the first or second communication device associated with the user and the third communication device associated with a counterparty perform the steps or functions of “. . . stores information regarding an account, information regarding a user associated with the account, and information regarding a travel itinerary or schedule of the user,” “receives information regarding a transaction on or involving the account, wherein the information regarding the transaction on or involving the account is . . . associated with the user, wherein the information regarding the transaction on or involving the account includes information regarding the transaction, information regarding the account used in the transaction, and information regarding a position or location  . . . at a time of a transmission of the information regarding the transaction on or involving the account . . . processes information regarding the transaction, and further . . . determines a position, location, or geographic location, . . . at the time of the transmission of the information regarding the transaction on or involving the account, and further . . . processes information for authenticating the user by processing information for comparing the position, location, or geographic location . . . with or against an expected position, location, or geographic location, of the user, based on the itinerary or schedule of the user, and further wherein, if . . . determines that the user is authenticated, . . . processes information for allowing the transaction, and further . . . stores transaction information regarding the transaction,” and “generates a transaction authorized message . . . transmits the transaction authorized message to . . . the user, and further . . . transmits the transaction authorized message to . . .a counterparty involved in the transaction with the user.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of approving a payment transaction based on whether the location from which the customer makes the transaction request matches an expected location of the user based on their schedule, storing transaction information, and notifying the parties in the transaction of the approval of the transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-9 and 11-21 further describe the abstract idea of approving a payment transaction based on whether the location from which the customer makes the transaction request matches an expected location of the user based on their schedule, storing transaction information, and notifying the parties in the transaction of the approval of the transaction. Specifically, claims 2-5 and 16-17 describe characteristics of the account, claims 6-9 describe characteristics of the communication device, claim 12 describes characteristics of the information regarding the transaction, but do not require any steps or functions to be performed. Claims 10, 13, 19, and 20 describe requesting, validating and processing the location information of claim 1, claim 14 describes alerting the user as to the authentication of the transaction, claims 15 and 18 describe recording a video of the transaction and attaching it the transaction authorized message, and claim 21 describes receiving the information regarding the transaction of claim 1. These are steps involved in carrying out the abstract idea of approving a payment transaction based on whether the location from which the customer makes the transaction request matches an expected location of the user based on their schedule, storing transaction information, and notifying the parties in the transaction of the approval of the transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 15, 18-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-9, 15, and 18 recite limitations describing the structure and functionality of “the first communication device,” “second communication device,” or “third communication device.” However, these claims are directed the apparatus of claim 1, which is “a transaction security apparatus” that comprises “a central processing computer” comprising “a processor,” a “database” and “a distributed ledger and blockchain technology system,” but does not comprise the communication devices. Therefore, the description of the structure of the communication devices in claims 6-9 renders the claim indefinite, because it is unclear whether the metes and bounds defined by the claim language are limited to only the transaction security apparatus, or whether the metes and bounds also encompass the communication devices. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim limitation “a transmitter . . . transmits a request for position or location information . . .” in claim 19 and “a receiver . . . receives the information . . .” in claim 21 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the limitations use generic placeholders (“transmitter” and “receiver”) coupled with functions (“transmits a request,” “receives information”) and are not modified by sufficient structure for performing the claimed function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-13, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (US 2015/0310434) in view of Ogden (US 2013/0204784) and Mullins, et al. (US 10,078,839) (“Mullins”).
Regarding claim 1, Cheung discloses a transaction security apparatus, comprising:
a central processing computer, further comprising:
a processor (Cheung ¶¶ 15); and 
a database, wherein the database stores information regarding an account, information regarding a user associated with the account, and information regarding a travel itinerary or schedule of the user (Cheung ¶¶ 10, 12, 26, 29, 31-40, 45, 48, 52);
wherein the central processing computer receives information regarding a transaction on or involving the account, wherein the information regarding the transaction on or involving the account is transmitted from a first communication device associated with the user, wherein the information regarding the transaction on or involving the account includes information regarding the transaction, information regarding the account used in the transaction, and information regarding a position or location of the first communication device at a time of a transmission of the information regarding the transaction on or involving the account (Cheung ¶¶ 15, 22, 25, 41-43, 63-65);
wherein the central processing computer processes information regarding the transaction, and further wherein the central processing computer determines a position, location, or geographic location, of the first communication device and further wherein the central processing computer processes information for authenticating the user by processing information for comparing the position, location, or geographic location, of the communication device with or against an expected position, location, or geographic location, of the user, based on the itinerary or schedule of the user, and further wherein, if the central processing computer determines that the user is authenticated, the central processing computer processes information for allowing the transaction (Cheung ¶¶ 25, 43-48, 52-54, 63, 65-67);
wherein the central processing computer generates a transaction authorized message, and further wherein the central processing computer transmits the transaction authorized message to the first communication device or to a second communication device associated with the user, and further wherein the central processing computer transmits the transaction authorized message to a third communication device associated with a counterparty involved in the transaction with the user (Cheung ¶¶ 15, 24-25, 41, 67).
Cheung does not specifically disclose that the position or location of the communication device is a position or location at the time of the transmission of the information regarding the transaction on or involving the account. Cheung also does not specifically disclose a distributed ledger and blockchain technology system, wherein the distributed ledger and blockchain technology system stores transaction information regarding the transaction.
	Ogden discloses that the position or location of the communication device is a position or location at the time of the transmission of the information regarding the transaction on or involving the account (Ogden ¶¶ 187-189).
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective date of the application to modify the method of Cheung to include the use of the position or location of the communication device is a position or location at the time of the transmission of the information regarding the transaction on or involving the account, as disclosed in Ogden, as the user’s recent location in Cheung, in order to provide a more accurate determination of whether the user’s location is valid by limiting the location that is compared to the user’s itinerary or schedule to just the user’s location at the time of transmission of the information regarding the transaction, which is the most relevant location information for the transaction (Ogden ¶¶ 187-188; Cheung ¶ 51).
Cheung in view of Ogden does not specifically disclose a distributed ledger and blockchain technology system, wherein the distributed ledger and blockchain technology system stores transaction information regarding the transaction.
Mullins discloses a distributed ledger and blockchain technology system, wherein the distributed ledger and blockchain technology system stores transaction information regarding the transaction (Mullins 3:55-4:3; 19:44-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective date of the application to modify the method of Cheung in view of Ogden to include a distributed ledger and blockchain technology system, wherein the distributed ledger and blockchain technology system stores transaction information regarding the transaction, as disclosed in Mullins, in order to allow for storage of data in a distributed environment (Mullins 3:55-4:3; 19:44-55).
Regarding claim 2, Cheung discloses that the account is a credit card account or a credit account (Cheung Abstract; ¶¶ 24, 26, 29, 63).
Regarding claim 3, Cheung discloses that the account is a debit card account or a debit account (Cheung ¶¶ 24, 29, 63).
Regarding claim 6, Cheung discloses that the communication device is a personal computer, a laptop computer, or a notebook computer (Cheung ¶ 68).
Regarding claim 7, Cheung discloses that the communication device is a cellular telephone, a smart phone, a Smartphone, a personal digital assistant, or a mobile telephone (Cheung ¶ 68).
Regarding claim 8, Cheung discloses that the communication device is a tablet computer or a tablet (Cheung ¶ 68).
Regarding claim 11, Cheung discloses that the central processing computer transmits a request for position or location information regarding the first communication device to the first communication device, and further wherein the central processing computer processes information which validates or confirms the position, location, or geographic location, of the first communication device (Cheung ¶¶ 28-29, 31-40).
Regarding claim 12, Mullins discloses that the information regarding the transaction on or involving the account is time-stamped or date-stamped (Mullins 1:57-63; 4:26-32).
Regarding claims 13 and 20, Cheung discloses that the central processing computer processes information regarding the position, the location, or the geographic location, of the first communication device to determine if the first communication device is located within a pre- selected, a pre-defined, or pre-determined, distance differential from the expected position, location, or geographic location (Cheung ¶¶ 29, 31-40, 44-46, 63-67).
Regarding claims 16 and 17, Cheung in view of Ogden and Mullins does not specifically disclose that the account is a crypto currency account. However, this limitation only describes a characteristic of the account, which is stored data, and this characteristic is not processed or used to carry out any functionality that depends on this characteristic. Therefore, this limitation recites nonfunctional descriptive material and does not serve to differentiate the claims from the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claim 19, Cheung discloses that the central processing computer further comprises: a transmitter, wherein the transmitter transmits a request for position or location information regarding the first communication device to the first communication device, and further wherein the central processing computer processes information which validates or confirms the position, location, or geographic location, of the first communication device (Cheung ¶¶ 28-29, 31-40).
Regarding claim 21, Cheung discloses that the central processing computer further comprises: a receiver, wherein the receiver receives the information regarding a transaction on or involving the account (Cheung ¶¶ 15, 25, 27, 41, 63).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Ogden and Mullins as applied to claim 1 above, and further in view of Williams, et al. (US 2013/0225282) (“Williams”)
Regarding claim 4, Cheung in view of Ogden does not specifically disclose that the account is a sports betting account.
Williams discloses that the account is a sports betting account (Williams ¶¶ 356, 359).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective date of the application to modify the method of Cheung in view of Ogden and Mullins to include the use of a sports betting account as the account used to perform the transaction, as disclosed in Williams, because a sports betting account is a known type of account (Williams ¶¶ 356, 359) and substituting a sports betting account for the accounts of Cheung and Ogden only involves simple substitution of one known type of account for another to yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)) 
Regarding claim 5, Cheung in view of Ogden and Mullins does not specifically disclose that the account is a gaming account, a gambling account, an on-line gaming account, an on-line gambling account, an Internet gaming account, or an Internet gambling account.
Williams discloses that the account is a gaming account, a gambling account, an on-line gaming account, an on-line gambling account, an Internet gaming account, or an Internet gambling account (Williams ¶¶ 356, 359).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective date of the application to modify the method of Cheung in view of Ogden and Mullins to include the use of a gaming account, a gambling account, an on-line gaming account, an on-line gambling account, an Internet gaming account, or an Internet gambling account as the account used to perform the transaction, as disclosed in Williams, because a gaming account, a gambling account, an on-line gaming account, an on-line gambling account, an Internet gaming account, or an Internet gambling account is a known type of account (Williams ¶¶ 356, 359) and substituting this type of account for the accounts of Cheung and Ogden only involves simple substitution of one known type of account for another to yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)) 

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Ogden and Mullins as applied to claim 1 above, and further in view of Johnson, et al. (US 2019/0281359) (“Johnson”)
Regarding claim 9, Cheung in view of Ogden and Mullins does not specifically disclose that the communication device is an interactive television.
Johnson discloses that the communication device is an interactive television (Johnson ¶¶ 4, 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective date of the application to modify the method of Cheung in view of Ogden and Mullins to include the use of an interactive television as the communication device, as disclosed in Johnson, in order to allow for e-commerce transactions to be performed in the context of interactive television (Johnson ¶ 4).
Regarding claim 14, Johnson discloses that the central processing computer generates an authentication alert message regarding the transaction, and further wherein the central processing computer transmits the authentication alert message to the first communication device or to the second communication device (Johnson Figure 19; ¶ 79).

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Ogden and Mullins as applied to claim 1 above, and further in view of Diamond, et al. (US 2015/0170309) (“Diamond”)
Regarding claims 15 and 18, Cheung in view of Ogden and Mullins does not specifically disclose that the first communication device records a video recording of the user during the transaction, and further wherein the video recording is attached to the transaction authorized message.
Diamond discloses that the first communication device records a video recording of the user during the transaction, and further wherein the video recording is attached to the transaction authorized message (Diamond ¶¶ 27-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective date of the application to modify the method of Cheung in view of Ogden and Mullins to include the first communication device recording a video recording of the user during the transaction, and the video recording being attached to the transaction authorized message, as disclosed in Diamond, in order to prevent fraudulent transactions (Diamond ¶¶ 3-7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hanson, et al. (US 2012/0330787) (“Hanson”) for disclosing authorizing transactions based on comparing the location of a user device to the location of a merchant or to known locations associated with the user (Hanson ¶¶ 72-73, 76).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685